Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 11/17/2020. 
The following is the status of claims: claims 1, 9 and 16 have been amended. 
Thus, claims 1-20 are currently pending for examination.
Response to Arguments
Applicant's arguments, filed on 11/17/2020, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1 and 16, the claimed features in
independent claim 1 (and substantially similar independent claim 16):

“one or more computer processors;
a first module, executable upon the one or more computer processors, configured to:
receive a plurality of documents;

perform data mining on the plurality of documents to identify structured,
unstructured, or semi-structured data in the plurality of documents, and
store the plurality of documents in one or more databases;

a second module, executable upon the one or more computer processors and in
communication with the first module, the second module configured to:

analyze the structured, unstructured, or semi-structured data to develop one or
more analytical models, at least one analytical model associating one or more attributes
of at least one of the plurality of the documents with one or more attributes of a patent or
patent application, and

assess validity or invalidity of the patent or patent application based on the at least
one analytical model; and

a dashboard graphical user interface accessible to one or more users via a web page, the
dashboard graphical user interface configured to:

receive a user input from the one or more users over a network, the user input
identifying the patent or patent application,

query the second module based on the user input to identify information relating
to assessment of the validity or invalidity of the patent or patent application, and
display the assessment of the validity or invalidity of the patent or patent
application to the one or more users based on the identified information”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Van Dusen et al., US  Pub. No.: US 2014/0075004, teaches improved techniques for a system and method for providing ttX-based categorization services and a categorized common place of shared information; and as a new idea is sought, a goal is created for a search, and after the goal idea is found, attX is concretized and categorized where the needs met by Such a Map are prior art searching, competitive environmental scanning, competitive analysis study repository management and reuse, innovation gap analysis indication, novelty checking, technology value prediction, investment area indication and planning, and product technology comparison and feature planning;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 5/1/2019, with particular attention to paragraphs 00343-00355; and the examiner also found figures 3, 7 and 8 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        1/28/2021